Citation Nr: 0938067	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-35 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for postoperative 
chondromalacia and osteoarthritis of the left knee, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1972 until June 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.

In his substantive appeal, the Veteran had requested a 
hearing before the Board.  However, he failed to report for 
such hearing.  Accordingly, the hearing request is considered 
to have been withdrawn. See 38 C.F.R. § 20.702 (2009).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
postoperative chondromalacia and osteoarthritis of the left 
knee has been productive of complaints of pain; the objective 
evidence shows, at its worst, flexion and extension from 5 to 
90 degrees, with no demonstrated additional functional 
limitation due to pain and weakness, and no objective 
evidence of recurrent instability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for postoperative chondromalacia and osteoarthritis 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes (DCs) 5259-
5260 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  

In the present case, a July 2005 letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Subsequent notice in July 
2008 explained how VA determines disability ratings and 
effective dates.

To the extent that the July 2008 notice was untimely, such 
error was cured by a readjudication of the case in September 
2008.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  In any 
event, as the claim here is denied, no increased rating or 
effective date is assigned, thus the issue is moot.

Based on the foregoing, no additional development is required 
with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been 
obtained, as have records of post-service VA treatment.  
Furthermore, the Veteran was afforded a VA examination in 
January 2008 in which the examiner took down the Veteran's 
reported history, conducted a physical examination of the 
Veteran, and reached a conclusion based on the examination 
that is consistent with the record.  The examination is found 
to be adequate.

After consideration of the above, the Board finds that VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

The Veteran is claiming entitlement to an increased 
evaluation for postoperative left knee chondromalacia and 
osteoarthritis, currently rated as 20 percent disabling.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2009).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  Here, the disability has not significantly changed 
and a uniform evaluation is warranted.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

Throughout the rating period on appeal, the Veteran has been 
assigned a 20 percent evaluation for his postoperative 
chondromalacia and osteoarthritis of the left knee.  The 
disability has been rated pursuant to 38 C.F.R. § 4.71a under 
Diagnostic Code (DC) 5259 and 5260.  In evaluating the merits 
of the claim, the Board will consider the Veteran's 
disability under DC 5259 and under 5260 as well as all other 
potentially applicable diagnostic codes.

Under DC 5259, a 10 percent rating is applicable on 
symptomatic removal of semilunar cartilage.  No rating in 
excess of 10 percent is available under this code and as the 
Veteran is currently seeking a rating higher than 10 percent, 
DC 5259 is not for application here.

Under DC 5260, a 20 percent rating requires limitation of 
flexion to 30 degrees and a limitation of flexion to 15 
degrees warrants a rating of 30 percent.  DC 5261 indicates a 
10 percent rating with 10 degrees of extension, 20 percent 
with 15 degrees, 30 percent with 20 degrees, 40 percent with 
30 degrees, and a 50 percent rating with 45 degrees of 
extension.

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  

In August 2005 the Veteran underwent a VA examination.  In 
the preceding two years, he had experienced weakness, 
locking, swelling and lack of endurance, however the Veteran 
reported no giving way.  Locking occurred only if the Veteran 
bent down, but when it does occur he had to manually 
manipulate the leg to put the knee "back in."  He used a 
brace and cane and said that at night the knee ached.  He had 
moderate to severe flare-ups if he pivoted the wrong way 
which, he indicated, happened approximately once a month.  On 
those occasions, the flare-up lasted for two to three days.  
During a flare-up he would walk as little as possible.  There 
were no episodes of subluxation or dislocation.  

On objective examination, the Veteran walked with an antalgic 
gait.  Passive range of motion of the knee was zero to 100 
degrees and active range of motion was zero to 90 degrees.  
There was pain at 90 degrees of flexion.  Movement against 
gravity and against strong resistance was from zero to 90 
degrees.  There was pain and fatigue on repetitive motion.  
Pain was the major functional impairment.  There was no 
weakness, incoordination, edema or effusion.  Lachman's 
testing was 2+ (indicating normal) and there was no, 
tenderness, redness, abnormal movement or guarding of 
movement.  X-rays showed medial joint space narrowing and 
minute marginal tibial and femoral osteophytes.  There was no 
effusion, fracture or dislocation.

In a November 2006 statement, the Veteran indicted that his 
knee had become worse since his last examination.  He stated 
that he walked with a cane and brace at all times and that 
episodes of his knee giving way and locking up had become 
more frequent.  In December 2007 the Veteran had no edema, 
and no effusion of the left knee.

At a VA examination in January 2008, the Veteran complained 
of his left knee giving way and he endorsed intermittent 
swelling.  His left knee reportedly fatigued with any 
walking.  He also described his knee locking up and shifting.  
He had difficulty going up and down stairs and walking 
aggravated his knee further.  The Veteran reported being able 
to walk about one block and then needing to sit down.  He 
used a brace and indicated that he had fallen a couple of 
times due to his knee giving way.  He denied any acute 
incapacitating flare-ups in the past year.  

On objective examination, the Veteran had no effusion but 
there was a palpable medial tibial osteophyte.  He had 
pseudolaxity of the medial collateral ligament and was 
negative on Lachman's test, anterior posterior drawer test 
and McMurray's test.  There were no posterior masses.  The 
Veteran had painful patella crepitus with range of motion.  
He had 5 to 110 degrees of both active and passive motion and 
5 to 100 degrees of motion against resistance with pain at 
the endpoint of both flexion and extension.  Repetitive 
motion caused increased pain but no increased fatigue or 
incoordination.  Neurovascular sensory was intact.  Weight 
bearing x-rays of the left knee showed medial joint space 
narrowing with eburnation and marginal osteophytes.  The 
Veteran had patella enthesopathy at the insertion of the 
quadriceps and no effusion.  The examiner concluded that the 
Veteran had moderate medial compartment arthritis of the left 
knee.

In a January 2009 follow-up appointment to a standing knee x-
ray of the left knee, the Veteran was not wearing a knee 
brace and had no effusion, crepitus, or mild medial joint 
line tenderness.  He had full range of motion and no laxity.  
Medial joint space was shown to be narrowing with some 
patella spurring.  The left knee had mild to moderate 
degenerative joint disease.

The Board has considered the complaints detailed above and 
acknowledges that the Veteran is competent to give evidence 
about the symptoms he experienced.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  However, despite complaints of left 
knee pain, the evidence nevertheless fails to demonstrate a 
disability picture requiring a rating in excess of 20 
percent.  Specifically, the objective evidence shows that on 
the most recent examination, in January 2009, the Veteran had 
full range of motion of his knee.  At its worst, the record 
shows that the Veteran's motion has been limited to 5 degrees 
of extension and 90 degrees of flexion.  These limitations 
are not indicative of a rating in excess of 20 percent under 
DC 5260 or DC 5261, even considering additional functional 
limitation.  Indeed, while there was increased pain with 
movement in January 2009, there was no reduction in the 
actual range of motion.

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic 
code.  In this case, as the record shows no ankylosis, DC 
5256 is not for application.  Similarly, there is no 
demonstrated impairment of the tibia or fibula, and a higher 
rating is not possible under DC 5262.  Finally, genu 
recurvatum has not been indicated and thus DC 5263 is 
inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, as indicated above, the evidence does not 
establish a current loss of either flexion or extension to a 
compensable degree.  Thus, assignment of a separate 
evaluation for limitation of extension of the left leg is not 
appropriate.

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  Here, although the record contains x-ray 
evidence of arthritis, there is no showing of recurrent 
instability.  The Veteran's subjective complaints of 
instability are acknowledged, as is a January 2008 finding of 
pseudolaxity of the medial collateral ligament.  However, at 
that same examination objective evidence indicated that 
Lachman's test, anterior posterior drawer test and McMurray's 
test were all negative.  Accordingly a separate rating for 
instability is not warranted here.

Based on the foregoing, the Board concludes that the 
Veteran's postoperative chondromalacia and osteoarthritis of 
the left knee has been not more than 20 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
marked interference with employment has not been shown. In 
the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative chondromalacia and osteoarthritis of the left 
knee is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


